DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Response to Amendment
With regard to the Office action mailed 04/29/2021:
The rejection of claims 13-23 under 35 USC 112b for lack of antecedent basis is withdrawn in view of the amendment.
The rejection of claims 1-7, 12-18, 22 and 23 under 35 USC 103 over Connolly (US 2014/0099646) in view of Handique (US 2008/0160601) is withdrawn in view of the amendment. 
The rejection of claims 9, 11, 19 and 21 under 35 USC 103 over Connolly (US 2014/0099646) in view of Handique (US 2008/0160601) and deSorgo (1996) is withdrawn in view of the amendment.
The rejection of claims 9, 10, 19 and 20 under 35 USC 103 over Connolly (US 2014/0099646) in view of Handique (US 2008/0160601) and Tonapi (US 2005/0049350) is withdrawn in view of the amendment.

New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the PCR and reaction chambers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claim 13, which does not recite any reaction chamber. Claim 15 does recite “a reaction chamber”. It is presumed claim 18 was intended to depend from claim 15 (similar to claim 17).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that claim 1 is directed to a system that comprises: a platform, a heat source, and an actuator system. While a disposable cartridge comprising a number of features is mentioned, the claim does not indicate that the claimed system comprises this cartridge. Rather, the claimed system is simply meant to “receive” this cartridge. Therefore, the limitations of claims 2-6, which simply recite additional features of the cartridge (which is not part of the claimed system) do not further limit the claimed system.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 13-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647).
With regard to claim 1, Siegrist disclosed a system comprising:
a platform configured to receive a disposable cartridge
Fig. 3 and paragraph [0036]: “a perspective view of system or platform that is used in connection with the microfluidic CD”.
[the cartridge] having at least one chamber for performing target amplification of an assay fluid
Fig. 1 and paragraph [0031]: “a microfluidic compact disc (CD) 10 having a microfluidic feature 12 capable of conducting both lysis and PCR on a CD”.
Fig. 1 and paragraph [0034]: “PCR channel or chamber illustrated as element “D” in FIG. 1”.
Fig. 1 and paragraph [0033]: “innermost TE device 18b may be used for thermocycling (e.g., heating cycles) for performing the PCR amplification”.
the chamber defining a heat exchange surface
sic, 18a, 18b, and 18c] may be mounted on a heat sink C as illustrated in FIG. 3 which can move up and down using an actuation shaft E (as seen in FIG. 3) to bring the TE devices 18a, 18b, 18c in close proximity to the underside of the microfluidic CD 10 to selectively cool/heat portions of the microfluidic features.” Therefore, the material on the bottom of the CD forming the bottom of the PCR channel or chamber constitutes a heat exchange surface.
Paragraph [0038]: “The NA amplification channel bottom can be made of metal to facilitate heat performance when in contact with the TEs 18a, 18b, 18c.”
the disposable cartridge comprising a cylindrical rotor comprising an underside surface
Fig. 3 and paragraph [0032]: “The microfluidic CD 10 is shown above a plurality of Peltier thermoelectric devices (TE) labeled as 18a, 18b, and 18c. These TE devices 14a, 14b, and 14c may be mounted on a heat sink C as illustrated in FIG. 3 which can move up and down using an actuation shaft E (as seen in FIG. 3) to bring the TE devices 18a, 18b, 18c in close proximity to the underside of the microfluidic CD 10 to selectively cool/heat portions of the microfluidic features.” Thus the CD has an underside surface.
Fig. 1 and paragraph [0031]: “The microfluidic CD 10 has a center of rotation and includes an aperture 14 for receiving a shaft 16 of a motor or the like that is used to impart rotational motion to the microfluidic CD 10.” Thus the CD constitutes a cylindrical rotor.
including a sample chamber defining an opening at one end for receipt of the assay fluid
Paragraph [0016]: “each lysis chamber having a separate inlet port configured to load samples into each respective lysis chamber”.
and a Polymerase Chain Reaction (PCR) chamber disposed in fluid communication with the sample chamber

a heat source having a…heating element configured to: (i) engage the heat exchange surface along one side of the chamber…to accelerate target amplification of the assay fluid
Fig. 3 and paragraph [0032]: “The microfluidic CD 10 is shown above a plurality of Peltier thermoelectric devices (TE) labeled as 18a, 18b, and 18c. These TE devices 14a, 14b, and 14c may be mounted on a heat sink C as illustrated in FIG. 3 which can move up and down using an actuation shaft E (as seen in FIG. 3) to bring the TE devices 18a, 18b, 18c in close proximity to the underside of the microfluidic CD 10 to selectively cool/heat portions of the microfluidic features.”
Fig. 1 and paragraph [0033]: “innermost TE device 18b may be used for thermocycling (e.g., heating cycles) for performing the PCR amplification”.
and an actuator system disposed in combination with the platform and operative to, rotate the PCR chamber of the cylindrical rotor about an axis of rotation and into radial alignment with the…heating element of the heat source
Fig. 1 and paragraph [0031]: “The microfluidic CD 10 has a center of rotation and includes an aperture 14 for receiving a shaft 16 of a motor or the like that is used to impart rotational motion to the microfluidic CD 10.”
and drive a shaft along the axis of rotation to define an open position and a closed position, wherein in the open position, a gap is defined between the platform and the underside surface of the cylindrical rotor, and wherein in the closed position, the shaft is configured to apply a contact force along an interface between the platform and the underside surface of the cylindrical rotor
Fig. 3 and paragraph [0032]: “The microfluidic CD 10 is shown above a plurality of Peltier thermoelectric devices (TE) labeled as 18a, 18b, and 18c. These TE devices 14a, 14b, and 14c may be mounted on a heat sink C as illustrated in FIG. 3 which can move up and down using an actuation shaft E 
Paragraph [0045]: “The TEs 18a, 18b, 18c are then actuated into contact or near contact with the microfluidic CD 10 from beneath. Element E in FIG. 3 shows an actuation shaft.”

With regard to claim 2, as noted above, the material on the bottom of the CD forming the bottom of the PCR channel or chamber constitutes a heat exchange surface.
Paragraph [0038]: “The NA amplification channel bottom can be made of metal to facilitate heat performance when in contact with the TEs 18a, 18b, 18c.”

With regard to claims 3, 4 and 6, see paragraph [0046]: “In the case of real-time fluorescence monitoring of NA amplification (e.g., real-time PCR or qPCR), fluorescence readings can be taken during amplification. For example, an LED mounted above the PCR (or other) channel can excite the sample in the channel, and a PMT mounted at an angle to the channel can be used to detect the emission.” Thus, the PCR channel/chamber is configured to perform an optical analysis of the assay fluid, and in this instance constitutes a “reaction chamber”, where (as recited in claim 6) the PCR and reaction chambers are integral.

With regard to claim 5, Siegrist disclosed an embodiment in which a microarray chamber was present. See Fig. 10B and paragraph [0028]:

    PNG
    media_image1.png
    486
    581
    media_image1.png
    Greyscale

Here, “1” represents the lysis and homogenization chamber (corresponding to the claimed “sample chamber”), “3” represents the PCR chamber (corresponding to the claimed PCR chamber), and “7” represents a hybridization chamber in which a microarray “8” is placed (the hybridization chamber corresponding to the claimed “reaction chamber”, where PCR chamber “3” interposes the sample chamber “1” and the reaction chamber “7”. As discussed in paragraphs [0066]-[0067], the sample passes from the lysis chamber, through other chambers into the PCR chamber, then following amplification passes through other chambers to the hybridization chamber.

With regard to claim 13, there are two differences between the claimed system and that of claim 1. The first difference is that the system of claim 13 is recited to actually comprise the disposable cartridge, rather than merely refer to it. The second difference is that, while both claims 1 and 13 require a “compliant heating element”, claim 13 additionally requires a compliant material disposed over at least a portion of the heat exchange surface of the cartridge. For the remaining elements of claim 13, Siegrist applies as discussed for claim 1 above.



With regard to claims 15, 16 and 18, see discussion of claims 3, 4 and 6 above.

With regard to claim 17, see discussion of claim 5 above.

Siegrist did not disclose that the heating element was “compliant” or configured to “conform to a contour of the heat exchange surface” as recited in claims 1 and 13. Nor did Siegrist disclose a conformal material disposed over the heat exchange surface of the cartridge, as recited in claim 13. Finally, since Siegrist did not disclose a conformal material, Siegrist also did not disclose a thickness of say material as recited in claim 22.

Namkoong disclosed a problem of heat transfer inhibition when particles such as dust are trapped between two substrates (one being a heater, the other being a PCR chip); see paragraph [0007]. Namkoong disclosed a solution to this problem, in that a “heat transfer facilitating layer” was interposed between the two substrates (paragraphs [0011], [0046], Fig. 2). While Namkoong did not use the term “compliant”, Namkoong described the material as being able to “hold” particles (paragraphs [0011], [0047]). Namkoong was clearly referring to the particles trapped between the substrates, and illustrated how the heat transfer facilitating layer “holds” these particles in Fig. 2, where it can be seen that the particles become impressed in the heat transfer facilitating layer, such that the layer is able to conform to these surface irregularities and provide thermal contact with the surface. Thus, Namkoong implicitly disclosed a conformal material. 
Namkoong also disclosed that the heat transfer facilitating layer could “be formed as a thin film on a surface of at least one of the high-temperature substrate and the low-temperature substrate” both the heater and the heat exchange surface, as recited in claim 13. Namkoong disclosed that the material of the heat transfer facilitating layer could be “any soft and flexible materials which have a thermal conductivity in the X-Y direction of 100-10,000 W/(mK) and can hold the particles” (paragraph [0051]).
With regard to claim 22, Namkoong disclosed the heat transfer facilitating layer was between 10 and 1000 µm. As discussed at MPEP 2144.05, when the claimed range overlaps or lies within the range taught in the prior art, a prima facie case of obviousness exists.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system disclosed by Siegrist by interposing a heat transfer facilitating layer, forming such layer on the heater surface, the cartridge surface, or both, in order to mitigate the problem of trapped particles and improve heat transfer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) as applied to claims 1-6, 13-18 and 22 above, and further in view of Handique (US 2008/0160601, previously cited in the Office action mailed 10/23/2020).
The disclosures of Siegrist and Namkoong have been discussed. Neither reference disclosed a resistance heater. Siegrist used thermoelectric heaters.
Handique disclosed a disposable microfluidic cartridge for performing PCR and a device with resistive heaters configured to receive it (paragraph [0009]). Handique disclosed alternative types of heaters: a radiator, a fluidic heat exchanger, and a Peltier device (note: a Peltier device is also known as 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined teachings of Siegrist and Namkoong by substituting the thermoelectric heater used by Siegrist with a resistive heater as disclosed by Handique, since both types of heater were disclosed in the prior art as means for providing heat to a microfluidic cartridge for performing PCR (see MPEP 2144.06).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) as applied to claims 1-6, 13-18 and 22 above, and further in view of deSorgo (1996, previously cited in the Office action mailed 10/23/2020) and Burroughs (US 2014/0302562, IDS reference).
The disclosures of Siegrist and Namkoong have been discussed. These references did not disclose a compliant material having conductive particulates suspended therein, or a heat source including an RF energy source.
deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4, paragraph above figure 1), which was analogous to the problem disclosed by Namkoong regarding particles trapped between the two surfaces. One such material was thermally conductive silicone elastomers filled with thermally conductive ceramic particles, in thicknesses from 0.1-5 mm, with a Shore A hardness from 5 to 85 (page 6). deSorgo disclosed that such materials could be compressed to conform to surface irregularities (id.).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Siegrist and Namkoong by substituting the materials for the compliant layer (heat transfer facilitating layer) disclosed by Namkoong with the silicone elastomer disclosed by deSorgo, as both were taught in the art for serving as materials for facilitating heat transfer by eliminating air space between mating surfaces (due to trapped particles in the case of Namkoong, or imperfections in the surfaces themselves in the case of deSorgo). See MPEP 2144.06.
It would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Siegrist and Namkoong by substituting the thermoelectric heater of Siegrist with the RF heating mechanism of Burroughs, since this was an alternative means taught in the art for providing heat for conducting PCR. Again, refer to MPEP 2144.06.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) and Handique (US 2008/0160601, previously cited in the Office action mailed 10/23/2020) as applied to claim 7 above, and further in view of deSorgo (1996, previously cited in the Office action mailed 10/23/2020).

deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4, paragraph above figure 1), which was analogous to the problem disclosed by Namkoong regarding particles trapped between the two surfaces. One such material was thermally conductive silicone elastomers filled with thermally conductive ceramic particles, in thicknesses from 0.1-5 mm, with a Shore A hardness from 5 to 85 (page 6). deSorgo disclosed that such materials could be compressed to conform to surface irregularities (id.). deSorgo’s material qualifies as an elastomer, a silicone, and a rubber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Siegrist, Namkoong and Handique by substituting the materials for the compliant layer (heat transfer facilitating layer) disclosed by Namkoong with the silicone elastomer disclosed by deSorgo, as both were taught in the art for serving as materials for facilitating heat transfer by eliminating air space between mating surfaces (due to trapped particles in the case of Namkoong, or imperfections in the surfaces themselves in the case of deSorgo). See MPEP 2144.06.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) and Handique (US 2008/0160601, previously cited in the Office action mailed 10/23/2020) as applied to claim 7 above, and further in view of Tonapi (US 2005/0049350, previously cited in the Office action mailed 10/23/2020).
The disclosures of Siegrist, Namkoong and Handique have been discussed. While both Namkoong and Handique disclosed a compliant material to facilitate heat transfer, these references did 
Tonapi disclosed (paragraph [0004]): “As is generally well known, the existence of air gaps between two opposing surfaces reduces the ability to transfer heat through the interface between the surfaces…To address this problem, polymeric compositions have been developed for placement between the heat transfer surfaces to decrease the thermal resistance therebetween.”
Tonapi disclosed (paragraph [0005]): “In general, a heat dissipating unit is attached to the heat generating component via a thin-layer of thermal interface material (TIM). This material is typically a filled polymer system.”
Tonapi disclosed (paragraph [0006]): “In many TIM applications the TIM must be sufficiently compliant to provide mechanical isolation of the heat generating component and the heat dissipating unit in those cases where the Coefficient of Thermal Expansion (CTE) of the heat generating component is significantly different (higher or lower) than that of the heat dissipating unit.”
Tonapi disclosed a matrix containing filler particles useful as a thermal interface material (paragraph [0014]). Tonapi disclosed polydimethylsiloxane (a silicone, elastomer and rubber; paragraph [0015]) as a preferred matrix. Tonapi disclosed the fillers were thermally conductive particles (paragraph [0037]).
Tonapi disclosed (paragraph [0051]): “In one embodiment, the composition of the present disclosure is a one-part heat cured silicone matrix which contains fine alumina as the filler. Silicone formulations with low modulus and good elongation provide compositions that are able to withstand thermal stress and high humidity-high temperature environments without appreciable material or performance degradation.”
Two polydimethylsiloxane-based compositions disclosed in Table 2 have elongation values of 21 and 26%.
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the materials used for the heat transfer facilitating layer disclosed by Namkoong with the material disclosed by Tonapi, as it possesses the feature required, specifically thermal conductivity (which would allow heat from the heater to be effectively transferred to the cartridge) and a compliant nature (which would allow elimination of air space resulting from trapped particles between the mating surfaces, as disclosed by Namkoong). Thus, selection of Tonapi’s disclosed thermal interface material represents the selection of a material based on its art-recognized suitability for a given purpose (MPEP 2144.07), as well as substituting one alternative for another, where both were disclosed in the prior art for the same purpose (MPEP 2144.06).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) as applied to claim 13 above, and further in view of deSorgo (1996, previously cited in the Office action mailed 10/23/2020).
The disclosures of Siegrist and Namkoong have been discussed. These references did not disclose a compliant material selected from those recited in claim 19, or a Shore A hardness as recited in claim 21.
deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4, paragraph above figure 1), which was analogous to the problem disclosed by Namkoong regarding particles trapped between the two surfaces. One such material was thermally conductive silicone elastomers filled with thermally conductive ceramic particles, in thicknesses from 0.1-5 mm, with a Shore A hardness from 5 to 85 (page 6). deSorgo disclosed that such materials could be compressed to conform to surface irregularities (id.). deSorgo’s material qualifies as an elastomer, a silicone, and a rubber.
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Siegrist and Namkoong by substituting the materials for the compliant layer (heat transfer facilitating layer) disclosed by Namkoong with the silicone elastomer disclosed by deSorgo, as both were taught in the art for serving as materials for facilitating heat transfer by eliminating air space between mating surfaces (due to trapped particles in the case of Namkoong, or imperfections in the surfaces themselves in the case of deSorgo). See MPEP 2144.06.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 2011/0111987) in view of Namkoong (US 2008/0053647) as applied to claim 13 above, and further in view of Tonapi (US 2005/0049350, previously cited in the Office action mailed 10/23/2020).
The disclosures of Siegrist and Namkoong have been discussed. While Namkoong disclosed a compliant material to facilitate heat transfer, Namkoong did not disclose such material was configured to elongate from between about 20% to about 50% of an original dimension.
Tonapi disclosed (paragraph [0004]): “As is generally well known, the existence of air gaps between two opposing surfaces reduces the ability to transfer heat through the interface between the surfaces…To address this problem, polymeric compositions have been developed for placement between the heat transfer surfaces to decrease the thermal resistance therebetween.”
Tonapi disclosed (paragraph [0005]): “In general, a heat dissipating unit is attached to the heat generating component via a thin-layer of thermal interface material (TIM). This material is typically a filled polymer system.”
Tonapi disclosed (paragraph [0006]): “In many TIM applications the TIM must be sufficiently compliant to provide mechanical isolation of the heat generating component and the heat dissipating 
Tonapi disclosed a matrix containing filler particles useful as a thermal interface material (paragraph [0014]). Tonapi disclosed polydimethylsiloxane (a silicone, elastomer and rubber; paragraph [0015]) as a preferred matrix. Tonapi disclosed the fillers were thermally conductive particles (paragraph [0037]).
Tonapi disclosed (paragraph [0051]): “In one embodiment, the composition of the present disclosure is a one-part heat cured silicone matrix which contains fine alumina as the filler. Silicone formulations with low modulus and good elongation provide compositions that are able to withstand thermal stress and high humidity-high temperature environments without appreciable material or performance degradation.”
Two polydimethylsiloxane-based compositions disclosed in Table 2 have elongation values of 21 and 26%.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the materials used for the heat transfer facilitating layer disclosed by Namkoong with the material disclosed by Tonapi, as it possesses the feature required, specifically thermal conductivity (which would allow heat from the heater to be effectively transferred to the cartridge) and a compliant nature (which would allow elimination of air space resulting from trapped particles between the mating surfaces, as disclosed by Namkoong). Thus, selection of Tonapi’s disclosed thermal interface material represents the selection of a material based on its art-recognized suitability for a given purpose (MPEP 2144.07), as well as substituting one alternative for another, where both were disclosed in the prior art for the same purpose (MPEP 2144.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 8, 13-15, 19, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 18, 22, 25 and 26 of copending Application No. 16/303,441 in view of Siegrist (US 2011/0111987) and Namkoong (US 2008/0053647).
With regard to claims 1 and 13, the claim 16 of the ‘441 application discloses a diagnostic assay system, comprising: a platform configured to receive a disposable cartridge having at least one chamber (specifically, a channel) for performing target amplification of an assay fluid, the chamber defining a heat exchange surface (i.e. a “mating interface facilitating heat exchange”), the disposable cartridge comprising a rotor comprising an underside surface, and a Polymerase Chain Reaction (PCR) chamber (i.e., the aforementioned channel); a heat source configured to engage the heat exchange surface along one side of the chamber (“disposed adjacent to the heat exchange surface and across the mating interface thereof”; “an actuation system operative to…apply a contact force along the rotational axis of the cartridge rotor to induce a contact pressure across the mating interface”); and an actuator system disposed in combination with the platform and operative to, rotate the PCR chamber of the cylindrical rotor about an axis of rotation and into radial alignment with the heating element of the heat source (“an actuation system operative to rotationally index the cartridge rotor”), and drive a shaft along the axis of rotation to define an open position and a closed position, wherein in the open position, a gap is defined between the platform and the underside surface of the rotor, and wherein in the closed position, the shaft is configured to apply a contact force along an interface between the platform and the underside surface of the rotor “an actuation system operative to…apply a contact force along the rotational axis of the cartridge rotor to induce a contact pressure across the mating interface”). Claims 17, 18, 25 and 26 of the ‘441 application disclose a conformal material disposed between the assay channel and the heat source to improve heat transfer, the conformal material having conductive 
The claims of the ‘441 application do not disclose that the cartridge is “cylindrical” or includes a sample chamber defining an opening at one end for receipt of the assay fluid, such sample chamber being in fluid communication with the PCR channel.
Siegrist also disclosed a system for performing PCR, such system comprising a cylindrical cartridge and an actuator system for rotating the cartridge and for moving a heater along the axis of rotation to contact the cartridge, thus providing heat for performing PCR. Siegrist’s cartridge also comprised a sample chamber for receipt of a fluid to be assayed, such sample chamber being in fluid communication with a channel where PCR took place. See Figs. 1 and 3, and paragraphs [0016] and [0031]-[0034].
Namkoong also disclosed interposing a conformal material between a heater and a PCR chamber (paragraphs [0011], [0046], Fig. 2), and further disclosed that this “heat transfer facilitating layer” could “be formed as a thin film on a surface of at least one of the high-temperature substrate and the low-temperature substrate” (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art to make the cartridge of the ‘441 application in the form of a cylinder, since the cartridge was to be rotated and Siegrist disclosed such a cartridge, and to provide a sample chamber for receiving a sample to be assayed, since Siegrist disclosed such an arrangement, allowing for sample processing (e.g. lysis, nucleic acid purification) prior to PCR. It would also have been obvious to place the conformal material of the ‘441 application on either the cartridge or the heater, since Namkoong disclosed that a heat transfer facilitating material could be located at either place.


Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.